PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/048,916
Filing Date: 30 Jul 2018
Appellant(s): BASSI et al.



__________________
Stefan U. Koschmieder

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 19th, 2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments

Arguments against 35 USC 101, 112, 1st¶, for inoperability and/or lack of practical utility

Appellant argues:
	 On page 9 of the appeal brief, Appellant argues “Referring to FIG. 1, the Specification teaches (Spec., p. 6, lines 21-22), “It is preferred that the belt 109 in the vicinity of the upper roller 11 la be outside the liquid to minimize fluid friction.” At page 13, lines 18-20, the Specification teaches, “The upper end of the belt should be outside the fluid to minimize fluid friction.” Nevertheless, the Examiner finds that the Specification does not describe a system wherein “the top rotating device is above a liquid line of the oil in the tank,” as dependent Claim 22 requires, or wherein “the top rotating device is above the liquid level” as Claim 23 requires. As shown in FIGS. 1 and 2, where the belt in the vicinity of upper roller 11 la is above the fluid line and rides at least half of upper roller 111a, fluid friction between the belt and the rotating device is minimized when both the belt in the vicinity of upper roller 111a and upper roller 11 la are above the liquid line or the level of the oil in the tank. Thus, the Examiner’s finding that Claims 22-24 can be broadly interpreted to contain inoperable new matter is inconsistent with Applicant’s disclosure, clearly erroneous, and contrary to law.”
Examiner’s response:

	22.    (New) The method of claim 11, wherein the top rotating device is above a liquid line of the oil in the tank and a top of the metal plate is at the liquid line of the oil in the tank.

23.    (New) The system of claim 1, wherein the tank comprises an amount of oil to define a liquid level in the tank, the top rotating device is above the liquid level, and a top of the metal plate is at the liquid line such that the curved portion of the metal plate allows the liquid wax to slide from the pathway towards the collecting cups.
Claim 24 is dependent from claim 23.
The application as originally filed, does not disclose the combination of “the top rotating device above a liquid of the oil in the tank” and “a top of the metal plate is at the liquid line”.  Both figures 1-2 of this application show the top roller 111a below the top of the metal plate 120.  Because there is a gap that provides fluid communication at the bottom of the metal plate 120, the liquid line of the mixture of oil/wax must be the same in the tank.  Both left chamber and right chamber of the tank must have the same liquid line with the same height. Thus, it’s impossible for the roller 111a to be above the fluid line and the top of the metal plate is at the fluid line.

Appellant argues:


    PNG
    media_image2.png
    362
    571
    media_image2.png
    Greyscale


 Appellant argued “However, the system of independent Claim 1 and the method of independent Claim 11 do not state that either top of the metal plate is above the fluid level or that the collecting cups are set permanently above the fluid level. Moreover, while dependent Claims 22-24 require that the top rotating device is located above the fluid level of the oil in the tank, the top of metal plate 120 and the collector cups must be below the fluid line of the oil in the tank in order to collect the falling wax. No claim on appeal states and the Specification does not teach that the fluid line is below the top of metal plate 120 or that the collecting cups are permanently above either the fluid line and the top of metal plate 120. These inoperable systems first appear in the Examiner’s hypotheticals.
Claims 1 and 11 do not state that the collecting cups or the top of metal plate 120 are above the fluid line in the tank. Thus, Claims 1 and 11 are directed to an operable system and method which have the practical utility described in the Specification and the claims so require. Therefore, the Examiner’s rejections of Claims 1-6, 8, 10-16, and 18 under 35 U.S.C. § 101 (inoperability) and § 112, 1st ¶, (nonenabled utility), should be REVERSED.”



Examiner’s response:
Claims must be treated in light of the disclosure.  Paragraph 40 of this application clearly discloses that the top rotating device is above the liquid line.  Figures 1-2 clearly disclose that the metal wall 120 is above the top rotating device 111a.  These combined teachings clearly support the Examiner’s position that the fluid line must be below the top of the metal wall 120 and the top rotating device 111a.  The claimed invention of claims 1 and 11 recite the whole system including liquids, rotating devices, the metal plate, and the movement of the liquids that is related to the liquid line.  In order to understand the operation of the system and make sure if the system is operative to meet 35 USC 101, the claims must be treated in light of the disclosure.  The disclosure of this application only identifies a single embodiment figures 1-2 that show the metal plate 120 above the top rotating device 111a.  Therefore, if the fluid level is lower than element 111a, then the wax cannot move over the inner wall 120, thus rendering the invention inoperative.


Appellant argues

    PNG
    media_image3.png
    310
    480
    media_image3.png
    Greyscale

Then Appellant argues “The Examiner has ignored the potential operability and utility of the claimed system and method under conditions where the upper end of the continuous belt and the top rotating device are above the fluid level but the top of metal plate 120 and the collecting cups are at or below the fluid level in the tank, as shown in the figure depicted on the following page.
The features and conditions of the system shown in the figure depicted on the next page lead to a completely different conclusion than that presented by the Examiner with respect to both the operability and practical utility of Applicant’s claimed system and method.
Based on the above figure and a reasonable reading of the claim language in dependent Claims 22-24 consistent with the above figure, the Examiner’s rejections are erroneous. The Examiner’s findings and conclusions that Applicant’s claimed system and method are inoperable and lack practical utility are erroneous and the rejections based thereon should be reversed.
The Examiner erroneously interprets Applicant’s claims in a manner so broad as to encompass inoperative embodiments not within the scope of Applicant’s disclosed and claimed inventions. Claim language should not be so broadly interpreted as to include inoperative embodiments which lack practical utility and fall outside of the scope of the inventive subject matter disclosed in the Specification. Applicant’s Specification most certainly does not disclose, teach, or claim inoperative embodiments which lack practical utility. Applicant’s Specification would have enabled persons skilled in the art to make and use the systems and methods claimed which operate in the manner disclosed in the Specification and thus have the disclosed practical utility. Nothing more is required by the patent laws.”

Examiner’s response:
The office has not considered this analysis of operability since it is not consistent with the disclosure of this invention. This drawing is not consistent with the single embodiment disclosed in this application. See figures 1-2 of this application which clearly show the metal plate above the top rotating device.  Figure 2 is shown as follows.

    PNG
    media_image4.png
    738
    763
    media_image4.png
    Greyscale


Since Applicant’s arguments are directed towards subject matter not found or explicitly supported in this application said arguments are unpersuasive.


Appellant argues:
On page 14 and the first paragraph of page 15, Appellant argues:
“Referring to FIGURES 1 and 2, the Examiner finds that the wax would rise up the pathway 103, cool, and then descend down the same pathway without falling into the collecting cups. That finding is clearly erroneous. As described in the Specification, the temperature differential between the sides of the tank not only causes the liquid to move upwardly but also to move laterally from hotter regions to cooler regions of the tank.
Upwardly moving heated liquid passes up the pathway 103 and migrates to a cooler region which is opposite the wall 113 in FIGURE 2. The liquid moves laterally over the top of the inner wall 120 toward the continuous belt 109 and falls into collecting cups 107, as described in the Specification and claimed.
The Specification describes both the upward flow of the heated liquid to the top of the inner wall 120 and the lateral flow of the liquid before falling into collecting cups 107. The Specification therefore describes an embodiment of the invention in which the liquid line is at or above the top of the inner wall (metal plate - 120). There is no requirement that the invention must function with an inner wall that is higher than the liquid level inside the tank. In FIGURE 2 the liquid level must be at least level with the top of the inner wall or the inner wall would prevent the rising wax from sliding over the metal wall and falling into the collecting cups, contrary to the express language of the claims.
Claim 1 describes the structure of the convective power generation system in functional terms that exclude the inoperable embodiments which the Examiner hypothesizes.
Claim 1 states (Claims Appendix, Claim 1):
a curved portion of the metal plate is configured to allow the liquid wax to slide towards the collecting cups...
The Examiner does not explain how his unclaimed hypothetical embodiments satisfy the above requirement of the metal plate (120) is entirely above the liquid line, the liquid wax cannot move laterally towards the collecting cups.”
Examiner’s response:
The Examiner strongly disagrees. Throughout prosecution of this application, the Examiner has repeatedly pointed out: the inner wall (metal plate) is higher than the top rotating device and the liquid line is below the wall; if the fluid cannot go to the right chamber then the system is inoperative; even if the fluid line is level with the top of the inner wall, the system is still inoperative because the fluid level needs to be higher to have any chance.  
The Examiner also clearly pointed out in his rejection that the fluid cannot go from the left chamber to the right chamber because this system violates the second law of thermodynamic. This system is a closed system without a cooling source.  A person having ordinary skill in the art would have known that any closed thermodynamic system must have a heating source and a cooling source to establish a thermal gradient for the working fluid to circulate. The cooling source must be cooler than the ambient temperature and should be on a separate chamber in order to cool the fluid effectively.  For example, a boiler and a condenser (cooler) in a Rankine cycle are separate in two separate chambers.  In this system, because of the gap under the inner wall, both chambers (left and right chambers of the inner wall 120) are in fluid communication and the inside of the tank 100 technically consists of only one chamber.  Heating (and/or cooling) the tank would cause the fluids inside the tank to transfer heat to each other throughout the tank and the thermal gradient cannot be established.  This system has severe problem because there is no cooling source at all and clearly violates the second 
It’s also noted that heating at the lower left end corner as disclosed in this application would cause some of the fluid to go the right chamber at the bottom gap and rise up against the collecting cups to provide counter forces.  Please note the following figure 2 that shows the fluid flow direction (the arrows are added by the Examiner for illustrative purposes):

    PNG
    media_image5.png
    738
    763
    media_image5.png
    Greyscale

In conclusion, the claimed invention is clearly inoperative no matter where the liquid line is and the fluids cannot flow from the left chamber to the right chamber because there is no thermal gradient due to the missing cooling source.


Arguments against 35 USC 112, 1st¶, lack of utility rejection
Appellant argues:
	On pages 15-16 of the Appeal Brief, Appellant argues:
The Examiner’s rejections are inconsistent with Office policy
The Examiner’s hypothetically inoperable embodiments are not encompassed by the claims on appeal. Thus, the rejections are not supportable as a matter of law. ...
Moreover, the Examiner’s rejections show a total disregard for Office policy. The Examiner rejects Applicant’s claims under 35 USC §112, 1st paragraph. Thus, the burden is on the Office to show that the Specification would not have enabled one skilled in the art to practically use the claimed invention. As previously explained, the Examiner failed to show that the invention as disclosed and claimed is inoperable. Thus, the Examiner has not satisfied the Office’s burden to prima facie show no utility.
As explained in Applicant’s April 20, 2020 pre-Appeal Brief Request for Review, the Examiner did not afford Applicant the presumption of utility that is required when an applicant makes an assertion of utility. Accordingly, the Examiner’s rejection cannot stand.....
....
......
The Pre-appeal Review Panel immediately recognized the problem, withdrew the Examiner’s rejections, and ordered a new Office Action...
Any one of the aforementioned statements of utility in the Specification should have been sufficient to support a presumption of utility that is both specific and substantial. Applicant is entitled to the presumption of utility which the Examiner continues to erroneously deny. On that basis alone, the Examiner’s rejections should be reversed.
Examiner’s response:
The Examiner would like to repeat once again that “throughout prosecution of this application, the Examiner has repeatedly pointed out: the inner wall (metal plate) is higher than the top rotating device and the liquid line is below the wall; if the fluid cannot go to the right chamber then the system is inoperative”, and that “the Examiner also clearly pointed out in his rejection that the fluid cannot go from the left chamber to the right chamber because this system violates the second law of thermodynamic. This 
The Pre-appeal Review Panel agreed with the Examiner that the claimed invention is inoperative.  However, the finality of the rejection after the Pre-appeal Review Panel had been withdrawn so that the Examiner could clarify his position to clearly explain why the system is inoperative as shown in the non-final rejection dated September 4th, 2020.

Arguments against 35 USC 112, 1st¶, nonenablement rejection

Appellant argues:
From page 17 to the end of the third paragraph of page 18, Appellant argues:
The nonenablement rejections under § 112(a), are erroneous on all accounts
The Examiner not only rejected Applicant’s claims under 35 U.S.C. § 101 but also more broadly rejected Applicant’s claims under 35 USC §112 for lack of enablement....
....
.....
The enablement rejection under 35 U.S.C. § 112, 1st paragraph, like the rejection under 35 USC §101, is legally and factually unsupported for the reasons stated herein in response to the Section 101 rejection. .... the rejections under 35 USC §112, 1st paragraph, for lack of enablement also should be reversed.
However, in the paragraphs bridging pages 2 and 3 of the September 4, 2020, Office Action, the Examiner rejected the claims as based on a Specification which fails to comply with the enablement requirement for other reasons. The Examiner concluded at page 11, paragraph 3, that one of skill in the art would not have known how to identify the proportions of oil and wax or determine the temperature differential needed to drive a generator.
However, Applicant has cited https://www.youtube.com/watch?v=DL3Ez9bxMTo) to the Examiner which demonstrates that it well within the skill of the artisan to identify the proportions of oil and wax useful in the claimed invention. Moreover, a simple Google search produces dozens of tutorials and “how to” videos. One skilled in the art readily would have been able to replicate the Lava Lamp effect in the context of the presently claimed invention without undue experimentation, especially with respect to effective oil-wax ratios.

The same is true for the heat-differential. The Examiner argues (Office Action, dated September 4, 2020, page 11, paragraph 2) that there is no guidance provided regarding the required heat-differential that is required to produce a convection current capable of moving the melted less wax from vertical pathway 103 over and past inner wall 102 to fall into the collecting cups 107. The Examiner finds that the heat-differential required of this process is complex and must be explained in order to enable one of skill in the art to make and use the claimed invention without undue experimentation.
However, the Examiner has provided no evidence whatsoever in support the assertion that modifying a heat differential is so complex as to require special instructions and undue experimentation. Modifying a heat differential appears to be a simple matter. One disclosed option to modify a heat differential is to change the amount of energy used to heat the various sections of the system. This may include, for example: exposing or shading the device from solar radiation, applying different levels of insulation, blowing a coolant such as air across one side of the device, etc. These are simple no-nonsense means of controlling the heat differential. The Examiner provides no explanation why these simple and straightforward changes would have required undue experimentation, keeping in mind that convection currents form wherever a heat differential exists in a contained fluid. The Examiner’s rejections under 35 U.S.C. § 112, 1st paragraph are unsupported and should be reversed as a matter of law.
Examiner’s response:
The Examiner strongly disagrees.  The YouTube video cited by Appellant has been careful reviewed.  Said YouTube video simply discloses a Lava lamp and the fluid movement inside the lamp.  As clearly explained in the 35 USC 101 rejection, the wax in the Lava lamp simply moves up and down randomly for decorating purposes.  While in this application, Appellant claims a power plant with an inner wall, rotating devices, gearbox, generator, and the fluid (wax) circulating to drive the power plant; and the 
Not only Appellant’s system is so complex, it’s also inoperative that is impossible for anybody to make and use the claimed invention.  The heat differential as argued is impossible to form without a cooling source.  All closed cycles without both a heat source and a cooling source are classified as inoperative device as well known in the thermodynamic art.  As noted in the 112(a), non-enablement rejection, one of ordinary skill in the art would not be able to make or use the invention since undue experimentation would be required to determine how to set up a required beat-differential to make and used the invention.
Also, as noted in the 112(a), non-enablement rejection, consideration of the Wands factors MPEP 2164.01(a) includes (1:1) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. One of ordinary skill in the art would not be able to make or use the invention since undue experimentation would be required to determine what proportions of oil and wax are needed to make and used the invention. Note that the proportions of oil and wax are very important because that determine fluid movement and the gravitational force of the wax that acts on the collecting cups to drive the rotating device if there is any wax make 


    PNG
    media_image6.png
    738
    763
    media_image6.png
    Greyscale

From figure 2 above, if any wax is able to jump over the inner wall 120 and fall down onto the top cup 107, then the gravitational force on that top cup must overcome several resistance forces including: 1) some of the liquid wax would spread and also go up in the right chamber to produce counter forces (note the big upward arrow), 2) 

Arguments against 35 USC 112, 1st¶, written description noncompliance, “new matter” rejection
Appellant argues:
From the last three lines of page 18 to the line 3 of page 21 in the Appeal Brief, Appellant argues: 
The rejections of all claims under 35 USC §112. 1st (new matter) are clearly erroneous.
The Examiner rejected (Office Action dated September 4, 2020, page 12) all of Claims 1-6, 8, 10-16, 18, and 21-24 ....
....
....
The Examiner conveniently disregards the Claim 1 requirement that “a curved portion

of the metal plate is configured to allow the liquid wax to slide towards the collecting cups” ....
...
Furthermore, the Examiner disregards the following teaching at paragraph [0018], page 6, starting at line 3, of the original Specification (emphasis added):
The liquid work wax continues to ascend in a pathway 103 and is forced against the outer wall of the tank 100 by a series of check valves 105.
As heat is evenly distributed over the copper wall of the tank 100, the liquid wax accelerates as it ascends. Also, check valves 105 prevent at least some of the liquid wax globules from dropping back to the bottom of the tank 100. After passing by the check valves 105, the liquid wax moves to a cooler side of the tank and makes its way over the top of the inner wall 120. As the liquid wax cools, it falls into collecting cups 107, ....
Most importantly, the Examiner totally ignores the following teaching at page 6, lines 21-22, of the Specification: “It is preferred that the belt 109 in the vicinity of the upper roller 11 la be outside the liquid to minimize fluid friction.” At page 13, lines 17-20, the Specification again teaches, “It is preferred that only one end of the collector cup belt should be submersed in fluid. The upper end of the belt should be outside the fluid to minimize fluid friction.”
...
In order for the wax to fall into collecting cups attached to the continuous belt, the top rotating device preferably should be above the liquid level when the top of the metal plate is at the liquid line, as Claims 22 and 23 recite. The Examiner’s findings that there is no support in the Specification for Applicant’s claims are clearly erroneous and the rejections of all the claims on appeal for noncompliance with the written description requirement of 35 U.S.C. § 112, 1st paragraph should be reversed.”
Examiner’s response:
The Examiner already explains above regarding the new matter. The application as originally filed, does not disclose the combination of “the top rotating device above a liquid of the oil in the tank” and “a top of the metal plate is at the liquid line”.  The curved portion of the metal plate 120 (inner wall) and the check valves 107 do not provide any impact energy to move the wax over the wall 120.  Those are stationary members that cannot provide any input force to the fluids.  The curved portion of the metal plate only helps if the wax jump off the oil, above the higher wall 120, and follow the curved portion but that is impossible because fluid level should be the same throughout the tank. The check valves may stop some of the wax going down but only if the wax randomly drop on top of the check valve.  Said check valves are inclined plates that may even stop some of the wax from moving up in the left chamber.
Arguments against 35 USC 112, 1st¶, written description noncompliance, “possession” rejection
  Appellant argues:
From the fourth line of page 21 to the end of first paragraph on page 22, Appellant argues:
“To satisfy the written description requirement of 35 U.S.C. § 112, 1st ¶, the supporting specification must convey with reasonable clarity to persons skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.....
.....
The Examiner’s findings that the Specification does not provide a written description of the subject matter Applicant claims are clearly erroneous. The rejections based thereon should be reversed.
Finally, the Examiner finds that at least three collecting cups appropriately positioned on the continuous belt must be present in order for the continuous belt to rotate and the system to function or operate as the claims require “to produce electrical power”. As said in In re Sovish, 769 F.2d 738, 742-43 (Fed. Cir. 1985) and In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969), “Persons having ordinary skill in the art are presumed to have common sense and act accordingly.” If, as the Examiner finds, at least three collecting cups of requisite size must be appropriately positioned on the continuous belt for the claimed system to function as the claims require, then the size, number, and positions of the collecting cups on the continuous belt must be part of the invention disclosed and claimed and within the ordinary skill of the artisan to determine without undue experimentation.”
Examiner’s response:
The disclosure of this application appears to only have support for having 2 collecting cups 107 shown in figures 1-2 on the left side of the belt 109.  For argument purposes only, even if some of the wax is able to jump over the wall 120 to the right chamber to fall on top of the top cup 107 and overcome all resistance forces, this invention still cannot operate without more than two cups 107.  Please note the 

    PNG
    media_image7.png
    738
    763
    media_image7.png
    Greyscale

As shown in figure 2 above, at the lower position of the cups, the gravitational force of the wax on the top cup 107 faces another resistance force, that is the gravitational force of the wax on the lower cup 107 now already moved to the right chamber.  Note the wax must fall down the right side of the belt 109 to act on the cup on the right side too and that appears to cancel the gravitational force on the cup of the left side.  Thus, the rotating devices stop right at the bottom position and that is inoperative because the power system fails to complete one cycle.
For argument purposes only, if Appellant somehow argues that the wax only fall down to the left side of the belt, the claimed invention is still inoperative.  Please note 


    PNG
    media_image8.png
    738
    763
    media_image8.png
    Greyscale

From figure 2 above, it’s very clear that the falling wax has no fluid reaction surface to fall on because both cups 107 are on the right side of the belt.  There is no force at all to rotate the belt in the counter clockwise direction.  What makes it worse is that now the rotating devices may reverse.  The bottom line is that the claimed invention is inoperative with only 2 cups as disclosed by the application.






Respectfully submitted,

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
HMN, April 4th, 2021
Conferees:
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, April 12, 2021


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR